Citation Nr: 1608068	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-06 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed lumbar spine disability, claimed as Schmorl's nodes and lumbar disc disease with sciatica.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right patella (right knee disability).

4.  Entitlement to a rating in excess of 30 percent, prior to March 26, 2013, for posttraumatic degenerative joint disease of the left knee (left knee disability).

5.  Entitlement to a rating in excess of 30 percent, from June 1, 2014, for left knee total arthroplasty (TKA).



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1978.  These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 (declining to reopen a claim of service connection for lumbar spine disability) and June 2012 (denying service connection for a neck disability, continuing to deny reopening a claim of service connection for lumbar spine disability, and continuing 10 and 30 percent rating for right and left knee disabilities, respectively) rating decisions of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO) and an October 2013 (granting a temporary 100 percent rating for left knee disability from March 26, 2013, through May 31, 2014, and assigning a 30 percent rating for left knee TKA as of June 1, 2104) rating decision of the Nashville, Tennessee, RO.  The Veteran's file is now in the jurisdiction of the Hartford, Connecticut, RO. 

[The Board notes that the November 2009 rating decision also, inter alia, reduced the rating for right knee disability to 10 percent and continued the 30 percent rating for left knee (pre-TKA) disability.  In January 2010, the Veteran filed a timely notice of disagreement with that portion of the November 2009 rating decision related to his back and bilateral knee claims.  In April 2010, VA issued a statement of the case with respect to the knee disability ratings only.  The Veteran's December 2010 substantive appeal of the knee disability ratings was not timely, and he did not appeal the March 2011 notification of such.  For the purpose of the analysis below, the Board will construe the Veteran's December 2010 substantive appeal as an informal claim for increased ratings for his service-connected bilateral knee disabilities.  (The first statement of the case to address the pending appeal to reopen a claim of service connection for back disability was issued in January 2013, following the June 2012 rating decision that continued to deny such request.  The Veteran's substantive appeal from that statement of the case was timely.)]

The Veteran testified at a Board videoconference hearing before the undersigned in July 2015; a transcript of the hearing is of record.  [At the Board hearing, the Veteran's attorney clarified that the matter of a separate 20 percent rating for limitation of extension of the right knee was not before the Board at this time (see hearing transcript, page 2), and that matter will not be considered herein.  Additionally, at the hearing the Veteran testified as to unemployability.  The Board notes that entitlement to a total disability rating based on individual unemployability, the rating assigned for limitation of extension of the right knee, and six other claims were decided in a June 2015 rating decision.  The Veteran initiated an appeal with an August 2015 notice of disagreement.  The file reflects that the RO is currently actively working on the Veteran's appeal of the June 2015 rating decision.  Thus, the Board will not take further action at this time with respect to those claims.]  

Additional evidence was submitted at and after the hearing with a waiver of RO consideration.  (See January 2016 correspondence).  [In November 2015 correspondence, the Veteran's attorney requested that the record be left open for an additional 30 days for submission of new evidence.  While the Board did not respond to the attorney's November 2015 extension request, in January 2016 correspondence, the Veteran's attorney indicated that no further evidence was forthcoming and that the Board should proceed with a decision.]  

The Board notes that the Veteran has claimed service connection for a variously diagnosed lumber spine disability.  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), when a claimant makes a claim, he is seeking service connection for a disability's underlying alleged symptoms regardless of how the disability is diagnosed.  Therefore, the Board has characterized the issue as stated above.
 
The issues of service connection for a neck disability and a rating in excess of 30 percent, from June 1, 2014, for left knee TKA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1979 rating decision denied the Veteran's claim of entitlement to service connection for Schmorl's nodes based on findings that it was a congenital abnormality; the Veteran did not appeal that decision, and it became final.

2.  A December 1993 rating decision denied the Veteran's claim of entitlement to service connection for lumbar disc disease with sciatic based on findings that it did not manifest during service or within the first postservice year, and that it was unrelated to his service-connected bilateral knee disabilities; the Veteran did not appeal that decision, and it became final.

3.  Evidence received since the April 1979 and December 1993 rating decisions indicates that the degenerative disease thought to be congenital was the result of trauma; relates to an unestablished fact necessary to substantiate the claim of service connection for lumbar spine disability; and raises a reasonable possibility of substantiating the claim.

4.  The Veteran was diagnosed with degenerative disease in the lumbar spine within the one year presumptive period following separation from active service.

5.  Prior to March 26, 2013, the Veteran's left knee disability was manifested by limitation of flexion to no less than 45 degrees, and limitation of extension to no more than 10 degrees; ankylosis, tibia and fibula impairment, genu recurvatum, and compensable limitation of flexion are not shown.

6.  From April 24, 2012, through March 25, 2013, the Veteran's left knee disability was manifested by slight instability; instability was not shown prior to that date.

7.  Throughout the appeal period, the Veteran's service-connected right knee disability has been manifested by limitation of flexion to not less than 30 degrees; instability, ankylosis, tibia and fibula impairment, and genu recurvatum are not shown; the rating for limitation of extension is not before the Board.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for lumbar spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  An additional 10 percent rating, effective April 24, 2012, through March 25, 2013, is warranted for left knee instability; no additional increase is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (Code 5257) (2015).

4.  A rating in excess of 10 percent for right knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (Code 5260) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims. 

However, as the claims regarding lumber spine disability decided herein (request to reopen and consideration on the merits) are completely favorable to the Veteran, no further action, regarding such claims is required to comply with the VCAA.

Regarding the claims for increased ratings for right and left knee disabilities, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of those claims prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).  May 2011 and March 2012 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record with respect to these claims, and he has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran's pertinent treatment records have been secured.  [At the July 2015 Board hearing, the Veteran's attorney clarified that, although VA treatment records were missing as regards other matters on appeal (see Remand, below, there were no relevant VA treatment records regarding the knee disabilities decided herein that are not associated with the record.]  The RO arranged for VA examinations in May 2011, December 2011, April 2012, and August 2014.  [The Board notes that, during the Board hearing, the Veteran's attorney referred to a June 2015 examination as providing the basis for the grant of a separate rating for limitation of right knee extension.  The Board notes that it was a June 2015 rating decision that granted the increased rating, which was based on the August 2014 examination; there is no evidence in the record of a June 2015 VA knee examination.]  The Board finds that the examination reports are adequate for rating purposes, as they adequately describe the severity of the disability, and note the findings necessary to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  [The Board notes that the right knee rating matter decided herein were not readjudicated following the August 2014 examination.  However, in January 2016 correspondence, the Veteran's attorney waived initial RO consideration of all additional evidence; consequently, the Board concludes that the Veteran is not prejudiced by the decision rendered herein.]  The Veteran has not identified any pertinent evidence that is outstanding.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the videoconference Board hearing in July 2015, the undersigned explained what was needed to substantiate the increased rating claims, namely, that the service connected disabilities had worsened to a compensable degree.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issues of increased ratings for right and left knee disabilities, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.


Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

New and Material Evidence - Lumbar Spine Disability

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

An April 1979 rating decision denied the Veteran's claim of service connection for lumbar spine disability on the basis that the disability shown was congenital.  The evidence of record at that time included his service treatment records (STRs), showing treatment for lumbar strain in service, and an October 1978 VA examination that included the diagnoses of Schmorl's nodes and degenerative joint changes of the lumbar spine.  The Veteran did not initiate an appeal of that rating decision, and it became final.

A December 1993 rating decision denied the Veteran's claim of service connection for (a differently diagnosed) lumbar spine disability on the basis it did not manifest during service or within the first postservice year, and that it was unrelated to his service-connected bilateral knee disabilities.  The evidence of record at that time included the evidence noted above, as well as private treatment records noting lumbar disc disease and sciatica; the Veteran did not perfect his appeal, and the decision became final.

The evidence received since the April 1979 and December 1993 rating decisions includes a December 2015 private medical opinion, in which the opinion provider summarized, in detail, what is currently known and unknown with respect to Schmorl's nodes, with citation to the medical literature.  The opinion provider explained that, although Schmorl's nodes can be developmental (i.e., congenital), they can also be the result of degenerative disease or trauma.  The opinion provider further explained that, in the Veteran's case, the localized development of Schmorl's nodes in the thoracolumbar spine (and not throughout all regions of the vertebrae) suggests that the Veteran's Schmorl's nodes were not developmental, as was thought to be the case in April 1979.  This evidence is new, as it was not previously considered, and material, as it indicates that the Veteran's (variously diagnosed) lumbar spine disability may be related to service.  The evidence also raises a reasonable possibility of substantiating the claim.  Thus, the evidence is new and material and sufficient to reopen the claim of entitlement to service connection for lumbar spine disability.

Service Connection - Lumbar Spine Disability

Having determined that new and material evidence has been received to reopen a claim of service connection for lumbar spine disability, the Board will proceed to consider the matter on the merits.  (As this decision is favorable to the Veteran, he is not prejudiced by the Board considering the matter on the merits in the first instance.)

An August 1978 VA x-ray report notes Schmorl's nodes signifying mild degenerative changes of the lumber spine.  At that time, the Schmorl's nodes were believed to be congenital.  As noted above, the December 2015 medical opinion report explained that, in the Veteran's case, the localized presentation of the Schmorl's nodes (end plates of L4 and L5) suggested that, in the Veteran's case, they were not developmental/congenital.  The report further noted that the presence of degenerative changes in someone as young as the Veteran was in 1978 would be unlikely in the absence of predisposing risk factors, such as the alleged trauma (and documented complaints of back pain) in service.  The opinion provider reviewed the claim's file, discussed the possible pathologies for Schmorl's nodes and the Veteran's current lumbar spine disability, and concluded (with citation to the medical literature) that the Veteran's lumbar spine disability, noted within one month of separation from service, was at least as likely as not related to service.  The Board finds that this is probative evidence in support of the Veteran's claim.  As there is no contradictory medical evidence in the file, the Board finds that service connection for a (variously diagnosed) lumbar spine disability is warranted.


Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Board notes that 38 C.F.R. § 3.400(o)(2) provides for an increased rating effective date up to one year prior to receipt of claim, if it is "factually ascertainable" that worsening took place within that one-year time period.  Thus, the relevant time period for consideration in these matters is from December 2009 (one year prior to the (untimely) December 2010 substantive appeal, which the Board construes as a request for increased ratings.)

In his December 2010 informal claim, the Veteran asserted, without further explanation, that his bilateral knee disabilities had worsened.  The Board notes that the Veteran is competent to report symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, the whether the Veteran's reported symptoms reflect a worsening of the underlying disability to a compensable degree is a medical question that requires medical expertise.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  (The Veteran is a layperson, and does not profess to have any relevant medical expertise).  Thus, the Veteran's assertions of increased disability must be reviewed in light of the clinical evidence of record.

On May 2011 VA examination (by an internal medicine physician), the Veteran reported worsening of his left knee disability, the result of which was a planned May 2011 total knee replacement, and increased pain in the right knee (due to compensating for the left knee).  On objective examination, left knee range of motion was noted to be from 10 degrees of extension to 50 degrees of flexion; both flexion and extension contracture was noted.  Right knee range of motion was from 0 to 60 degrees without pain, and up to 110 degrees of flexion with pain.  The examiner noted that there was no additional functional loss following repetitive use or during flare-ups.  No instability was noted or reported.  Giving way weakness was noted as a result of pain, evaluated at 4/5 in both legs.  There was right-sided tenderness on manipulation, and a 10 degree varus deformity on the left.  Gait was evaluated as limping, bilaterally.  He had difficulty putting on and taking off his shoes, but there was no abnormal deposition of callosities.  McMurry, Lachman, and drawers tests were negative bilaterally, and deep tendon reflexes were normal.  The examiner noted that the Veteran's knee disabilities rendered him unable to perform at a full time sedentary capacity based on severe limitations to standing, walking, and sitting.  

On December 2011 VA examination (by an orthopedic surgeon), the Veteran reported chronic instability of the left knee, as well as pain, swelling, locking, catching, and episodes of giving way.  He noted that his May 2011 total left knee replacement surgery had been cancelled.  He reported flare-up of his overall knee disabilities with walking and standing.  

On range of motion testing, left knee flexion was to 90 degrees with painful motion at 30 and extension was to 10, with painful motion at 10.  The Veteran advised the examiner that he was unable to perform repetitive use testing of his left knee due to pain.  Right knee flexion was to 110 degrees with painful motion at 60, and there was no limitation of extension, to include as due to painful motion.  Findings were unchanged after repetitive use testing, with no additional limitations noted.   

Left knee functional loss reported (subjectively) on examination included less movement than normal, weakened movement, pain on movement, deformity, atrophy of disuse, disturbance of locomotion, interference with sitting, standing, and weight-bearing.  Right knee functional loss reported (subjectively) on examination included pain on movement and interference with sitting, standing, and weight-bearing.  The examiner noted that the subjective symptoms could not be objectively verified.  Bilaterally, there was tenderness or pain to palpation, and muscle strength was 4 out of 5.  Right knee stability testing was normal, but left knee stability testing could not be performed; there was no history of recurrent subluxation or dislocation or shin splints.  A history of left knee meniscus condition was reported, but the examiner noted that the Veteran had an open total meniscectomy (that resulted in osteoarthritis.)  Cane use and occasional crutch use were noted.

With respect to the impact of the Veteran's knee disabilities on his employability, the examiner noted that the Veteran "feels incapable of working" due to a combination of service-connected and non-service-connected orthopedic disabilities; no independent medical assessment was provided. 

With respect to the accuracy of the objective findings (and the Veteran's effort on examination), the examiner noted that the Veteran would not allow full assessment of the left knee disability due to pain, and that flexion was likely understated.  With respect to the right knee, the examiner noted that the findings on range of motion testing (of painful motion at 60 degrees) were inconsistent with the Veteran's observed behavior (sitting in chair and on examination table with knee bent to at least 110 degrees and no indication of pain.)  The examiner noted that "The non-organic physical examination findings during examination of the veteran's knees that cannot be explained with known neuroanatomic principles including reduced flexion of the veteran's right knee should not be used for determination of SCD as the veteran's right knee AROM/PROM likely far exceeds the range documented in this report."  As regards the left knee, the examiner noted prior assessments finding a worsening of the left knee disability, but opined that advancement in the degenerative changes did not likely result in an increase in severity or extent of impairment.  

On April 2012 VA examination, the Veteran reported near constant pain, swelling, locking, and clicking in the left knee, as well as the inability to completely flex and extend that knee.  He reported increased pain in the right knee, and that it had started to click and give way.  He reported that prolonged walking, standing, and sitting caused stiffness and pain, bilaterally, with flare-ups also precipitated by weather.  

On range of motion testing, left knee flexion was to 80 degrees, with pain at 50, and extension was to 10 degrees, with pain at 10.  Right knee flexion was to 100 degrees with pain at 80; there was no limitation of extension.  There was no change after repetitive use testing in either knee.  Functional loss included weakened movement, excess fatigability, and pain on movement, bilaterally, with less movement than normal, swelling, disturbance of locomotion, and interfering with sitting, standing, and weightbearing in the left knee.  Bilaterally, there was tenderness or pain on palpation, and muscle strength was normal.  Left knee medial-lateral instability was noted at 1+ (on a scale from 0 to 3+); there was no instability on the right.  Occasional cane use for the left knee was noted.  He reported that he was only able to perform sedentary-type desk jobs and could not sit for longer than 45 minutes at a time.   He reported that he was still able to drive, but limited distances due to pain.  The examiner opined that the left and right knee disabilities had worsened since March 2011.  

On August 2014 VA examination, the Veteran reported daily right knee pain of 3 out of 5 and occasional swelling, both affected by the weather, but did not report any increase in functional limitation, to include range of motion, during flare-ups.  He reported the functional ability to walk approximately five blocks before experiencing pain.  He reported feeling that his back pain prevents him working a sedentary job.  He performs his activities of daily living, to include cooking and laundry, and drives, although he prefers not to drive long distances due to pain.  

On range of motion testing, right knee flexion was limited to 100 degrees, with pain at 90.  There was no change after repetitive use testing.  Functional loss included pain on movement and less movement than normal.  There was tenderness or pain to palpation.  Muscle strength and stability were normal, and there was no evidence of subluxation or dislocation.  No assistive devices were used for the right knee disability.  (The Board notes that the rating for the left knee disability from June 1, 2014, is addressed in the Remand, below; left knee findings on August 2014 examination are not considered in the instant decision.)

The Board has reviewed VA treatment records from December 2009.  In February 2011, the Veteran reported bilateral knee pain, left worse than right.  On examination, the left knee was tender to palpation.  There were no other clinical findings.  In March 2011, the Veteran's left knee was noted to be stable, with varus deformity and tenderness to palpation; there were no right knee findings.  In May 2011, the Veteran reported no change in his knee disabilities.  On July 2011, the Veteran sought treatment for left knee swelling associated with severe pain; at that time, there was also mildly increased local warmth.  No additional symptoms were noted in subsequent VA treatment records.  

At the July 2015 Board hearing, the Veteran's attorney noted that left knee instability was clinically observed on April 2012 VA examination.  Additionally, the Veteran testified that he had increased pain in his right knee since the August 2015 VA examination.  

The Veteran's left knee disability is rated, prior to March 26, 2013, as 30 percent disabling, reflecting a 20 percent for impairment of flexion (limitation to 45 degrees) and a 10 percent for impairment of extension (limitation to 10 degrees).  While the Board notes his subjective complaints, to include (but not limited to) pain, weakness, giving way, clicking, locking, tenderness, deformity, atrophy, and interference with sitting, standing, and weightbearing, as well as his lay assertion that his disability had worsened; however, there is no credible evidence that, during the time period on appeal, he had functional limitation (i.e. increased limitation of range of motion) in excess of that contemplated by the schedular rating assigned (whether due to pain, weakness, fatigability, or other symptoms).  Furthermore, the December 2011 examiner explained that, while the underling disability had worsened, it did not result in increased functional limitation.  This is consistent with the findings on April 2012 VA examination, noting an increase in the degenerative process, but noting no compensable increased functional limitation/disability.  

The Board acknowledges that, on December 2011 VA examination, the Veteran expressed pain at 30 degrees of flexion (which is still within the 20 percent rating assigned for that limitation of motion) and indicated that he could not perform repetitive use testing due to pain.  However, the examiner questioned the veracity of the Veteran's subjective reports during the examination, noting as a specific example that the Veteran indicated pain at 60 degrees of right knee flexion during range of motion testing, but outside the specific test readily demonstrated pain-free range of motion to at least 110 degrees of flexion.  As the December 2011 examiner is an orthopedic surgeon, a specialist in musculoskeletal disabilities, the Board finds that his observations are entitled to significant probative weight, and that such clinical observations contradict the Veteran's self-report (made in conjunction with a claim for increased compensation) which the Board finds to be not credible.  See Pond v. West, 12 Vet. App. 24, 25 (1991).  Furthermore, this is consistent with the other pertinent VA examination findings, in which the Veteran was able to perform repetitive use testing with no additional loss of function, and the July 2015 hearing testimony, in which the Veteran's attorney identified instability as the only additional symptoms for which increased compensation was warranted.  Consequently, the Board finds that the 30 percent rating assigned fully encompasses the Veteran's disability picture with respect to limitation of motion of the left knee prior to March 26, 2013.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that left knee instability of 1+ (on a scale of 0 to 3+) was clinically noted on April 24, 2012, VA examination.  Consequently, the Board concurs that an additional rating for instability is warranted from that date.  As the instability was evaluated at the lowest level, the Board finds that the clinical findings correlate to slight instability, warranting an additional 10 percent rating from the date of the VA examination until the Veteran's total knee replacement surgery.  To this extent, the Veteran's request for increase in the rating assigned for left knee disability is granted.  (The rating assigned post-convalescence is addressed in the remand, below.)

The Board has considered whether an effective date prior to April 24, 2012, is warranted for the additional instability rating.  The Board notes that instability was not alleged or noted prior to the December 2011 examination; a March 2011 VA treatment record notes that the left knee was stable, and no instability was reported on May 2011 examination.  However, the Veteran did not participate in stability testing during the December 2011 examination, and the Board has already determined that his self-reported symptoms at that time were not credible.  Thus, there is no credible evidence of left knee instability on December 2011 VA examination.  Consequently, the Board finds that the earliest factually ascertainable date for left knee instability is April 24, 2012, and entitlement to a separate 10 percent rating is warranted from that date.

With respect to the right knee disability, Veteran is rated 10 percent for painful motion (he does not have limitation of motion to a compensable degree).  The Board notes that, as with the left knee, clinical findings do not support a rating in excess of that assigned for right knee flexion.  The Board has considered the Veteran's subjective complaints, and medical documentation that the underlying condition has worsened, as well as the functional limitations noted on examination, but notes that there is no evidence that the effect of his right knee disability includes  limitation of flexion in excess of the rating currently assigned, which encompasses limitation of flexion to 31 degrees.  (As noted above, the Veteran's reports of pain during range of motion testing on December 2011 VA examination as not considered credible.)  The Board acknowledges the Veteran's July 2015 testimony that his right knee is slightly more painful that on August 2014 VA examination, but he did not specify whether the pain was felt in flexion or extension, or that the increased pain results in additional functional limitation in flexion to the extent required for the next highest rating.  The Board notes that on August 2014 VA examination, right knee flexion was to 100 degrees, with pain at 90.  The Board finds that the Veteran's July 2015 non-specific complaints of a slight increase in right knee pain do not support a finding that his right knee flexion could have become limited in flexion to 30 degrees or less (as would be required for an increased (20 percent) rating), as such would require an increase in limitation of flexion of at least 60 degrees; the Veteran's description of any increased pain/disability as resulting in "a little more pain" (which he is competent to report) contradicts such finding.   Consequently, the Board finds that an increased rating for limitation of right knee flexion is not warranted.  (As previously noted, the rating for right knee extension is not before the Board at this time.)

The Board has considered whether an increased rating is warranted under any other applicable codes.  The Board notes that there is no clinical evidence of ankylosis, tibia/fibula impairment, or genu recurvatum in either knee.  Additionally, there is no evidence of instability/subluxation or meniscal disability in the right knee.  The Board notes that the Veteran has apparently had a portion of his left meniscus removed, and that such disability is symptomatic.  However, the December 2011 VA examiner noted that the disability associated with meniscus removal is osteoarthritis, for which the 30 percent rating under consideration has been assigned (i.e., an additional rating would result in pyramiding.)  Consequently, the Board finds that no additional compensation increase is warranted for the right knee or for the left knee prior to March 26, 2013.

In sum, the credible/clinical evidence of record indicates that an additional 10 percent rating for left knee instability is warranted from April 24, 2012, through March 25, 2013.  Evidence indicating instability prior to that date is not credible.  There is no credible evidence of record in support of an increased schedular rating for left knee extension/flexion (prior to March 26, 2013) or right knee flexion.  

Furthermore, the Board has considered whether referral for extraschedular rating is warranted.  However, the record does not establish that the rating criteria are inadequate for rating bilateral knee disabilities.  In this case, the Veteran's knee disabilities manifests in symptoms such as pain, weakness, tenderness to palpation, gait alteration, fatigue, stiffness, swelling, atrophy, locking, catching, and deformity, with functional limitations such as walking, sitting, and standing.  Such symptoms/limitations are contemplated in the rating criteria for schedular ratings assigned (for limitation of motion and instability), as discussed above.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As the schedular rating criteria reasonably describe the Veteran's disability severity and symptomatology, the assigned schedular evaluations are adequate; referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeal to reopen the claim of service connection for a lumbar spine disability is granted. 

Service connection for a variously diagnosed lumbar spine disability is granted.

Service connection for slight left knee instability is granted, effective April 24, 2012, through March 25, 2013.

Entitlement to a rating in excess of 30 percent for left knee disability (limitation of motion), prior to March 26, 2013, is denied.

Entitlement to a rating in excess of 10 percent for right knee disability is denied.


REMAND

With respect to the rating assigned for left knee disability from June 1, 2014, at the July 2015 Board hearing, the Veteran testified that he had additional functional loss not shown on August 2014 VA examination.  Specifically, the Veteran asserted that his left knee was unstable and that the replacement joint was not working properly.  In light of his (specific) allegation of worsening, remand for a contemporaneous examination to assess the severity of his service-connected left knee disability is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With respect to the claimed neck disability, at the July 2015 Board hearing, the Veteran testified that he had received VA treatment in 1979 (and continuously since that point) for his claimed neck disability.  Records of such treatment are not associated with his claims file.  VA treatment records are constructively of record; remand is required for VA to locate all available records and associate them with the file.  In addition, the Board notes that no examination has been provided.  In light of the documented knee and back injuries during service, and the Veteran's current diagnosis of neck disability (cervical cyst and degenerative disease), the Board finds that the low threshold articulated in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is met and that the Secretary's duty to assist requires that a nexus examination with opinion be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for exhaustive development to obtain any VA treatment records not already associated with the record, to specifically include treatment beginning in 1979 for a neck disability.  All facilities where such records may be stored should be searched.  If any such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

2.  After the above development is completed, arrange for an orthopedic examination to determine the severity of the Veteran's service-connected left knee disability and the nature and etiology of the Veteran's claimed neck disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran, and review of his pertinent medical history, the examiner should provide an opinion that responds to the following:

a.  Please identify (by medical diagnosis) each neck disability found.

b.  As to each diagnosed neck disability entity, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service?  

c.  Please opine as to the current severity of his service-connected left knee disability (post TKA).  Any indicated tests or studies (specifically including range of motion studies) should be completed, with notation of all further limitations due to factors such as pain, fatigue, weakness, use, etc.  

The examiner is asked to explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.

3.  Then, readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


